In re Lefevre, David; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. D, No. 9ÍM225; to the Court of Appeal, Fifth Circuit, No. 13-KH-108.
Writ granted in part; otherwise denied. On direct review, the court of appeal found relator’s consecutive sentences, for an aggregate total of 209 years, constitutionally excessive, amended his sentences to run concurrently, and affirmed as amended. State v. Lefeure, 02-592 (La.App. 5 Cir. 10/29/02), 831 So.2d 398, 402. If it has not already done so, the district court is ordered to provide the Louisiana Department of Corrections with a new commitment order reflecting that relator’s sentences run concurrently. In all other respects, the application is denied.
CLARK, J., would deny.